This matter having been duly presented to the Court on the application of NORMAN D. SMITH , who was admitted to the bar of this State in 1968, to be transferred to disability inactive status pursuant to Rule 1:20-12;
And the Office of Attorney Ethics having interposed no objection to the relieve sought;
And it appearing that NORMAN D. SMITH lacks the capacity to practice law;
And good cause appearing;
It is ORDERED that NORMAN D. SMITH is hereby transferred to disability inactive status pursuant to Rule 1:20-12, effective immediately, and until the further Order of the Court; and it is further
ORDERED that NORMAN D. SMITH is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that NORMAN D. SMITH comply with Rule 1:20-20 governing incapacitated attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by NORMAN D. SMITH pursuant to Rule 1:21-6 be restrained **131from disbursement except on application to this Court, for good cause shown.